DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).

	In the present application, multiple section titles are missing, including BACKGROUND OF THE INVENTION, BRIEF SUMMARY OF THE INVENTION, BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S), and DETAILED DESCRIPTION OF THE INVENTION.
The disclosure is objected to because of the following informalities: 
On page 5, lines 19-21, the sentences “Each single electrode may have a puncturing sharping. This may be, for example, a corresponding grinding.” are unclear in meaning. In particular, what is meant by “sharping” and “grinding” is not evident with the current wording of these sentences.
On page 5, line 21, it is recommended to remove both instances of “and” as the structure and meaning of the sentence would be clearer without “and” in both cases. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 19, the limitation “encapsulation and sheathing of a material to be treated” is indefinite because it is unclear if “of a material to be treated” modifies both “encapsulation” and “sheathing” or just “sheathing”, and it is unclear if “of a material to be treated” means that the “sheathing” and/or “encapsulation” encompass or surround the material to be treated or if “of a material to be treated” means that the “sheathing” and/or “encapsulation” are composed of “a material to be treated”. Furthermore, the difference between an encapsulation and a sheathing is unclear. The specification provides examples of each (Page 4, lines 26-27; Page 5, lines 1-2), but no definition is provided that would allow for a clear distinction to be made. 
Furthermore, in claim 1, the limitation “the electrodes are configured and arranged for penetrating through the one of the isolating encapsulation and the sheathing to one of” is followed by a list of options. However, the scope of this list is unclear. First, it is unclear if the limitation “move the electrodes while penetrating through one of the isolating encapsulation and the sheathing to puncture the material to be treated” is a standalone option or if it is part of a combination with the preceding “puncture the material to be treated and...” that would constitute a single option. Furthermore, it is unclear if “and regulating a power source of alternating current…” is part of the list of options, or if it is a standalone limitation.
 In claim 14, the type of conductivity is unclear, e.g. thermal or electrical conductivity. 
In claim 15, the type of conductivity is unclear, e.g. thermal or electrical conductivity.
In claim 17, the limitation “a substance shaping with regard to the material to be treated is configured and arranged to build a separating layer between the material to be treated and respective 
In claim 18, the time duration of freshly slaughtered is not known, nor is it defined in the claims or specification. Additionally, the meaning of “quality reducing changes” is unclear as neither the specifications nor claims appear to show what quality (color, tenderness, shelf-life, etc.) is reduced or what change would reduce the quality. 
Claims 2-18 are rejected as indefinite for depending upon indefinite claim 1. 
Claim 16 is rejected as a result of depending upon indefinite claim 15. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16343628 in view of Prohaska (US 2623451 A). 
Claim 1 of the co-pending application teaches a method for treating food which is in an isolating encapsulation or casing, wherein the respective food is brought into contact with spaced electrically conductive electrodes, and the electrodes are connected to a current source, wherein the electrodes are 
Considering the electrodes are brought into contact with the food, the distance from one another is necessarily in relation to the food (material to be treated), i.e. the electrodes are at a distance such that both can be brought into contact with the food. 
Claim 1 of the copending application is silent on regulating a power source of alternating current having a predetermined frequency through the electrodes to treat the food product.
Prohaska teaches (Col. 3, lines 58-62) a cooking process wherein a raw sausage mix in a casing is delivered to an electric cooking means which, in the preferred form, takes the form of a coil having sections 30 and 31 disposed on opposite sides of the molded mix. Prohaska further teaches (Col. 3, lines 62-68) the coil is connected into a high frequency alternating current circuit, and when the sausage product is delivered into the electrical field of the coil, the current flow induced in the product begins to heat it up uniformly throughout the mass. Prohaska further teaches (Col. 5, lines 22-24) it is preferred that higher frequencies be used in the range of above 100 kilocycles (predetermined frequency). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the co-pending application to incorporate the alternating current and frequency of Prohaska since both are directed to electrical heating process of food products, since it is known in the art to treat food products with alternating current as shown by Prohaska, since a similar cooking to that taught by Prohaska could, of course, be accomplished by subjecting the mixture in the mold to conductance heating by placing electrodes in direct contact with the raw mix (Prohaska, Col. 4, lines 65-68), and since the high frequency alternating current provide uniform heating to the mass of food product (Prohaska, Col. 3, lines 62-68).
Claim 3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of co-pending Application No. 16343628 in view of Prohaska (US 2623451 A). 
Claim 3 of the co-pending application teaches the method according to claim 1, characterized in that in case of a sausage product present in a flexible natural casing, the respective electrode group is entered in the tail area of the natural casing, and a corresponding puncture is produced there.
Claim 4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of co-pending Application No. 16343628 in view of Prohaska (US 2623451 A).   
The co-pending application teaches the method according to claim 1, characterized in that after the removal of the respective electrode groups from the treated foodstuff, the remaining entry or passage points are closed.
Claim 5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of co-pending Application No. 16343628 in view of Prohaska (US 2623451 A).   
The co-pending application teaches re-stretching, self-repairing film materials are used for closing, or the casing material itself has at least sections of a re-stretching, self-repairing material.
Claim 6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of co-pending Application No. 16343628 in view of Prohaska (US 2623451 A).   
The co-pending application teaches the current source provides high-frequency energy, wherein the ohmic heating may at least be performed until the respective foodstuff coagulates.
The co-pending application is silent on the frequency being greater than 16 kHz. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the co-pending application to incorporate the frequency range and coagulation process of Prohaska since both are directed to electrical heating process of food products, since it is known in the art to electrically heat food above 100 kHz and to coagulate the food product as shown by Prohaska, since the electrical current supplied to the induction heating circuit must be somewhat higher than the conventional 60-cycle alternating current,  and since the heat developed in such a circuit is primarily a function of the frequency (Prohaska, Col. 5, lines 18-22).
Claim 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of co-pending Application No. 16343628 in view of Prohaska (US 2623451 A).   
The co-pending application teaches a post-treatment by means of conventional heat treatment, in particular infrared radiation, is performed at least in edge areas of the material to be treated.
Claim 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of co-pending Application No. 16343628 in view of Prohaska (US 2623451 A). 
The co-pending application teaches   the individual electrodes are movable or rotatable about their axes and execute a rotational movement during the piercing process, wherein a rotational movement in a respectively changed direction takes place during the removal of the individual electrodes.
Claim 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of co-pending Application No. 16343628 in view of Prohaska (US 2623451 A). 

Claim 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of co-pending Application No. 16343628 in view of Prohaska (US 2623451 A).
The co-pending application teaches the individual electrodes are introduced such that a grid electrode is formed in at least one electrode group.
Claim 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of co-pending Application No. 16343628 in view of Prohaska (US 2623451 A).
The co-pending application teaches penetrating or piercing through is performed in an ultrasonic-assisted manner.
Claim 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of co-pending Application No. 16343628 in view of Prohaska (US 2623451 A).
The co-pending application teaches that energizing (regulating the power source) and heating are performed in a stepwise manner with intermediary stop times.
Claim 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of co-pending Application No. 16343628 in view of Prohaska (US 2623451 A).
The co-pending application teaches at least one of the electrodes has an integrated temperature sensor.
Claim 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of co-pending Application No. 16343628 in view of Prohaska (US 2623451 A).
The co-pending application teaches the electrodes are made of a conductive plastic material.
Claim 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of co-pending Application No. 16343628 in view of Prohaska (US 2623451 A).
The co-pending application teaches the conductivity of the electrodes is adjustable.
Claim 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of co-pending Application No. 16343628 in view of Prohaska (US 2623451 A).
The co-pending application teaches the conductivity of the electrodes is adjustable to be different from electrode to electrode.
Claim 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16343628 in view of Prohaska (US 2623451 A).
Claim 1 of the co-pending application teaches a method for treating food which is in an isolating encapsulation or casing, wherein the respective food is brought into contact with spaced electrically conductive electrodes, and the electrodes are connected to a current source, wherein the electrodes are at a first distance to one another, each electrode group has a number of individual electrodes, similar to a comb-like set of needles, wherein the neighboring individual electrodes of the comb-like set of needles are each at a second distance to one another, furthermore, the first distance is greater than or equal to the second distance (Am)furthermore, the electrodes pierce and penetrate the insulating encapsulation or the casing to pierce the food (material to be treated) or is moved to pierce the food. 

Claim 1 of the copending application is silent on regulating a power source of alternating current having a predetermined frequency through the electrodes to treat the food product.
Prohaska teaches (Col. 3, lines 58-62) a cooking process wherein a raw sausage mix in a casing is delivered to an electric cooking means which, in the preferred form, takes the form of a coil having sections 30 and 31 disposed on opposite sides of the molded mix. Prohaska further teaches (Col. 3, lines 62-68) the coil is connected into a high frequency alternating current circuit, and when the sausage product is delivered into the electrical field of the coil, the current flow induced in the product begins to heat it up uniformly throughout the mass. Prohaska further teaches (Col. 5, lines 22-24) it is preferred that higher frequencies be used in the range of above 100 kilocycles (predetermined frequency). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the co-pending application to incorporate the alternating current and frequency of Prohaska since both are directed to electrical heating process of food products, since it is known in the art to treat food products with alternating current as shown by Prohaska, since a similar cooking to that taught by Prohaska could, of course, be accomplished by subjecting the mixture in the mold to conductance heating by placing electrodes in direct contact with the raw mix (Prohaska, Col. 4, lines 65-68), and since the high frequency alternating current provide uniform heating to the mass of food product (Prohaska, Col. 3, lines 62-68).
Claim 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16343628 in view of Prohaska (US 2623451 A) and Bolshakov (SU 1251841 A1).

Considering the electrodes are brought into contact with the food, the distance from one another is necessarily in relation to the food (material to be treated), i.e. the electrodes are at a distance such that both can be brought into contact with the food. 
Claim 1 of the copending application is silent on regulating a power source of alternating current having a predetermined frequency through the electrodes to treat the food product. Claim 1 of the co-pending application is further silent on the material to be treated being accommodated in a space between two conveyor belts.
Prohaska teaches (Col. 3, lines 58-62) a cooking process wherein a raw sausage mix in a casing is delivered to an electric cooking means which, in the preferred form, takes the form of a coil having sections 30 and 31 disposed on opposite sides of the molded mix. Prohaska further teaches (Col. 3, lines 62-68) the coil is connected into a high frequency alternating current circuit, and when the sausage product is delivered into the electrical field of the coil, the current flow induced in the product begins to heat it up uniformly throughout the mass. Prohaska further teaches (Col. 5, lines 22-24) it is preferred that higher frequencies be used in the range of above 100 kilocycles (predetermined frequency). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the co-pending application to incorporate the alternating current and frequency of Prohaska 
Bolshakov teaches (Paragraph 0005; Fig. 1 #1-4) a device for massaging meat including a working body 1, which is formed of two plate conveyors - upper 2 and lower 3, located parallel to one another and equipped with electrodes 4. Figure 1 depicts a piece of meat between conveyors 2 and 3 wherein the electrodes 4 on lower conveyor 3 extend up towards upper conveyor 2, and the electrodes 4 on upper conveyor 2 extend down towards lower conveyor 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the co-pending application to incorporate the conveyor belts and the electrode arrangement of Bolshakov since both are directed to treating food products by bring the food product into contact with electrodes, since it is known in the art to position a food product between conveyor belts with electrodes as shown by Bolshakov, and since the use of conveyors would allow for continuous treatment of food products, and therefore a higher output.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persiani (US 2022940 A) in view of Prohaska (US 2623451 A).
Persiani teaches (Page 2, left column, lines 22-27; Fig. 3 #7, 8) a method for cooking food, wherein a Frankfurter (material to be treated) has a sausage casing (sheathing of a material to be treated) and the Frankfurter is impaled upon electrodes that penetrate the sausage casing and extend into the meat filling. Figure 3 of Persiani shows two spaced apart electrodes7 (first and second electrodes) wherein the distance between the electrodes is such that a Frankfurter 8 may be penetrated on either end, i.e. the distance between the electrodes is in relation to the material to be treated. 
Persiani is silent on regulating a power source of alternating current having a predetermined frequency through the electrodes to treat the food product.
Prohaska teaches (Col. 3, lines 58-62) a cooking process wherein a raw sausage mix in a casing is delivered to an electric cooking means which, in the preferred form, takes the form of a coil having sections 30 and 31 disposed on opposite sides of the molded mix. Prohaska further teaches (Col. 3, lines 62-68) the coil is connected into a high frequency alternating current circuit, and when the sausage product is delivered into the electrical field of the coil, the current flow induced in the product begins to heat it up uniformly throughout the mass. Prohaska further teaches (Col. 5, lines 22-24) it is preferred that higher frequencies be used in the range of above 100 kilocycles (predetermined frequency). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Persiani to incorporate the alternating current and frequency of Prohaska since both are directed to electrical heating process of food products, since it is known in the art to treat food products with alternating current as shown by Prohaska, since a similar cooking to that taught by Prohaska could, of course, be accomplished by subjecting the mixture in the mold to conductance heating by placing electrodes in direct contact with the raw mix (Prohaska, Col. 4, lines 65-68), and since the high 
Regarding claim 3, as shown above Persiani teaches (Page 2, left column, lines 22-27; Fig. 3 #7, 8) the sausage casing is penetrated by electrodes, and Fig. 3 shows that the electrodes penetrate on end areas of the Frankfurter and thus on end areas of the casing. Persiani further teaches (Page 1, Right Column, lines 42-43) the Frankfurter may be easily curve, i.e. the Frankfurter is flexible. The sausage casing on the Frankfurter must necessarily be flexible also in order for the Frankfurter to be curved. 
Regarding claim 6, Persiani is silent on the predetermined frequency of the power source being greater than 16 kHz, and resistive heating being performed until coagulation of the food product.
Prohaska teaches (Col. 5, lines 22-24) it is preferred that higher frequencies be used in the range of above 100 kilocycles (100 kHz). Prohaska further teaches (Col. 3, lines 68-73) the mix is maintained in the electric field until the desired temperature and degree of cooking have been accomplished; and at any time after a sufficient coagulation has been produced to set the mixture, the mold may be moved from the field of the coil.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Persiani to incorporate the frequency range and coagulation process of Prohaska since both are directed to electrical heating process of food products, since it is known in the art to electrically heat food above 100 kHz and to coagulate the food product as shown by Prohaska, since the electrical current supplied to the induction heating circuit must be somewhat higher than the conventional 60-cycle alternating current, since the heat developed in such a circuit is primarily a function of the frequency (Prohaska, Col. 5, lines 18-22), and since partial coagulation of a frankfurter mix sets the product so that the links can be easily handled through the remaining processing steps (Prohaska, Col. 6, lines 17-21).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persiani (US 2022940 A) in view of Prohaska (US 2623451 A) and further in view of Bolshakov (SU 1251841 A1).
Persiani as modified above is silent on the material to be treated being accommodated in a space between two conveyor belts and wherein the electrodes extend from at least one of the conveyor belts toward an opposite conveyor belt.
Bolshakov teaches (Paragraph 0005; Fig. 1 #1-4) a device for massaging meat including a working body 1, which is formed of two plate conveyors - upper 2 and lower 3, located parallel to one another and equipped with electrodes 4. Figure 1 depicts a piece of meat between conveyors 2 and 3 wherein the electrodes 4 on lower conveyor 3 extend up towards upper conveyor 2, and the electrodes 4 on upper conveyor 2 extend down towards lower conveyor 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Persiani to incorporate the conveyor belts and the electrode arrangement of Bolshakov since both are directed to treating food products by bring the food product into contact with electrodes, since it is known in the art to position a food product between conveyor belts with electrodes as shown by Bolshakov, and since the use of conveyors would allow for continuous treatment of food products, and therefore a higher output. 
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persiani (US 2022940 A) in view of Prohaska (US 2623451 A) and further in view of Kortschack (US 20130133294 A1).
Regarding claim 4, Persiani as modified above is silent on closing a remaining inlet in the material to be treated after removal of the electrodes from the material to be treated.
Regarding claim 5, Persiani as modified above is silent on closing of the remaining inlet further comprising: employing one of a resetting, self-healing film material, and the sheathing having at least sections of a resetting, self-healing material.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Persiani to incorporate the self-restoring film of Kortschack to close an inlet after the removal of the electrodes since both are directed to process for foods where in the food is enclosed in a casing, since self-restoring films are known in the art as shown by Kortschack, and since the film of Kortschack avoids undesired air inclusions and allows for high productivity (Kortschack, Paragraph 0009). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persiani (US 2022940 A) in view of Prohaska (US 2623451 A) and further in view of Yong (CN 101999692 A).
Persiani as modified above is silent on post-treating the food product at least in edge areas of the material to be treated using infrared radiation.
Yong teaches (Paragraphs 0009-0016) a production method for sausage wherein the sausages are subjected to infrared sterilization after cooking. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Persiani to incorporate the step of infrared sterilization after cooking taught by Yong since both are directed to processes of treating a meat food product, since it is known in the art to treat food products with infrared sterilization after cooking as shown by Yong, and since the cooking method incorporating infrared sterilization taught by Yong can effectively control the production of nitrite in the .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persiani (US 2022940 A) in view of Prohaska (US 2623451 A) and further in view of Jammet (US 5447534 A).
Persiani as modified above is silent on rotationally moving the first electrode about an axis of the first electrode during the penetration; and rotating the first electrode in a respective directionally changed rotational movement during removal of the first electrode.
Jammet teaches (Col. 2, lines 53-61) an electrode having a retractable screw comprises a body provided with an internal screw thread, an inner mechanical screw cooperative with said screw thread, and a biological screw connected at one of its ends to the mechanical screw, the other end, of helical shape, being provided for penetrating the fibrous tissues of the heart by rotation. Jammet further teaches (Col. 6, lines 35-38) the electrode according to the invention may be easily withdrawn by reverse rotation of the actuating cable which drives the mechanical screw in reverse rotation. Figure 11 A depicts the electrode rotating about the axis of the electrode. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Persiani to incorporate the rotationally moving electrode of Jammet since both are directed to methods of using electrodes, since both use electrodes that penetrate biological material, since it is known in the art to rotate an electrode during penetration and removal as shown by Jammet, and since the electrode of Jammet, apart from providing an excellent electrical contact, avoids any deterioration of the mechanical part by entry of liquid inside the electrode, owing to the provision of a highly effective fixed seal around the biological screw (Jammet, Col. 2, lines 48-52). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persiani (US 2022940 A) in view of Prohaska (US 2623451 A) and further in view of Hoshino (JP 2010238639 A).

Hoshino teaches (Paragraph 0001, 0007) a continuous energizing heating device for uniformly passing an electric current through a material to be heated, and to perform an appropriate heat treatment according to the characteristics of a material (mainly a food material), wherein a heating member is formed by the annular electrode, and a hollow portion through which a refrigerant for flowing a refrigerant (cooling agent) for preventing the food material from being heated by the conduction heat from the electrode is formed inside the electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Persiani to incorporate the hollow electrodes with internal refrigerant of Hoshino since both are directed to Joule (resistance) heating food material, since both utilize electrodes, since it is known in the art to use a hollow electrode with an internal refrigerant as shown by Hoshino, and since providing cooling at the electrode provides more uniform heat by preventing excess heating near the surface of the electrode (Hoshino, Paragraph 0003, 0007).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persiani (US 2022940 A) in view of Prohaska (US 2623451 A) and further in view of Kolbe (US 6303166 B1).
Persiani as modified above is silent on the electrode including a grid electrode. 
Kolbe teaches (Col. 10, lines 35-37; Fig 5 #20, 22; Fig. 6) a system with gridded heating electrodes 20 and 22 on a capacitive load for precise control of heating of the food medium.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Persiani to incorporate the gridded electrodes of Kolbe since both are directed to electrical heating of food, since both use electrodes, since the use of gridded electrodes for heating food is known in the art as shown by Kolbe, and since individual components of the food product can be independently .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persiani (US 2022940 A) in view of Prohaska (US 2623451 A) and further in view of Liu (CN 1961987 A).
Persiani as modified above is silent regarding the penetration being performed in a manner supported by ultrasound.
Liu teaches (Paragraphs 0043, 0044) a method of heating tissue using electrodes, wherein some electrodes such as a metal probe guide rod can be punctured into the body under the guidance of ultrasound. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Persiani to incorporate the ultrasound guided penetration of Liu since both are directed to methods of heating a biological material, since both use electrodes, since it is known in the art to use ultrasound to guide puncturing with an electrode as shown by Liu, and since ultrasound may be used to regulate the direction and size of the current (Liu, Paragraph 0043). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persiani (US 2022940 A) in view of Prohaska (US 2623451 A) and further in view of Funato (JP H1014507 A).
Persiani as modified above is silent on the regulating of the power source of high-frequency alternating current being performed in a stepwise manner with interposed holding times.
Funato teaches (Paragraph 0001, 0016) a method for producing dried konjac, which comprises drying the konjac obtained by directly coagulating a raw material containing saccharides by energization heating, wherein the raw material is in direct contact with electrodes and an alternating current is applied during Joule (resistance) heating. Funato further teaches (Paragraph 0027, 0028) treating the raw material using an intermittent energization (power) mode involving repeating energization for 2 seconds then powering off for 2 seconds (interposed holding time). 
. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persiani (US 2022940 A) in view of Prohaska (US 2623451 A) and further in view of Kaehni (US 2605377 A).
Persiani as modified above is silent on the first electrode having an integrated temperature sensor.
Kaehni teaches (Col. 1, lines 1-6; Col. 6, lines 7-11; Fig. 1 #4, 7) a heat exchange method and apparatus and, more particularly, to the use of an electrostatic field for increasing the rate of heating or cooling of fluids and for increasing the amount of heat transferable to or from the fluid, wherein the electrostatic field in this embodiment is applied to the liquid by utilizing the resistance heater 4, which is preferably metal, as one of the electrodes and a metal thermometer tube 7 (temperature sensor) as the other electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Persiani to incorporate the thermometer electrode of Kaehni since both are directed to methods of heating using electrodes, since using a thermometer as an electrode is known in the art as shown by Kaehni, and since the thermometer allows the temperature of the liquid (heated material) to be determined readily (Kaehni, Col. 6, lines 20-24).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persiani (US 2022940 A) in view of Prohaska (US 2623451 A) and further in view of Chaput (US 20070280655 A1).

Chaput teaches (Paragraph 0025) a panel type radiant heater that performs joule (resistance) heating using conductive plastic electrodes.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Persiani to incorporate the teaching of Chaput since both are directed to performing resistance heating using electrodes, since plastic electrodes are known in the art as shown by Chaput, and since the electrodes are made of polymeric material (plastic), which has the property of positive temperature coefficient to prevent overheating of the heater (Chaput, Paragraph 0001).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persiani (US 2022940 A) in view of Prohaska (US 2623451 A) and further in view of Scott (US 3368059 A).
Regarding claim 15, Persiani as modified above is silent on the conductivity of the electrodes being settable.
Regarding claim 16, Persiani as modified above is silent on the conductivity of the electrodes can be set to be different from one electrode to the next.
Scott teaches (Col. 2, lines 34-36, lines 60-67) a method for resistance welding wherein one electrode is made of a highly conductive material such as copper, and the other electrode is composed of a material of lower electrical conductivity, i.e. the electrical conductivity is set by choosing the construction material for the electrode, and the conductivity is different from one electrode to the next.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Persiani to incorporate the teaching of Scott since both are directed to methods of resistance heating using electrodes, since it is known in the art to control the conductivity of electrodes by changing the materials of construction and to use electrodes with different conductivities as shown by Scott, and since the aluminum is maintained substantially cooler than the copper and the copper is . 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persiani (US 2022940 A) in view of Prohaska (US 2623451 A) and further in view of DE 202016104649 U1 and Lohausen (DE 1540909 A1).
Persiani as modified above is silent on, between the respective electrodes and the material to be treated, a substance shaping with regard to the material to be treated being configured and arranged to build a separating layer between the material to be treated and respective electrodes, wherein the substance building the separating layer is formed to be cap-shaped and has electrical characteristics corresponding to those of the material to be treated.
DE 202016104649 U1 teaches (Paragraph 0008) a sausage casing characterized in that an electrically conductive (electrical characteristics corresponding to those of the material to be treated) material layer (substance/separating layer) is provided at both ends on an inside of the hose-like casing. DE 202016104649 U1 further teaches (Paragraph 0015) an electrical connection can be realized by a metal tip (electrode) placed on the outside of the hose-like cover or by a closure means placed on the outside of the hose-like cover, which pierces the hose-like cover at least one point and makes contact with the electrically conductive material layer on the inside, i.e. the electrode pierces the hose-like cover to make contact with the material layer (separating layer) which is between the electrode and the sausage meat (material to be treated). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Persiani to incorporate the electrically conductive material layer of DE 202016104649 U1, since both are directed to methods of treating food products with electrodes, since electrically conductive separating layers are known in the art as shown by DE 202016104649 U1, and since the sausage casings 
Lohausen teaches (Paragraph 0002) electrically conductive casing parts or casing closures, which are connected to the poorly or non-electrically conductive casings or sausage skins, are attached or used at the ends or front sides of the sausages or elongated food portions, and this can also be accomplished in such a way that a poorly or non-conductive sleeve is provided as the shell, which is closed on both sides by conductive lids, inserts or caps.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Persiani as modified above to incorporate the cap shaped conductive casing closures of Lohausen, since both Lohausen and Persiani as modified teaches electrically conductive end layers for a sausages, since it is known in the art to make electrically conductive end caps as shown by Lohausen, and since changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed is significant (See MPEP 2144.04 IV. B). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persiani (US 2022940 A) in view of Prohaska (US 2623451 A) and further in view of Kortschack (US 20160183543 A1).
Persiani as modified above is silent on regulating of the power source of high-frequency alternating current, further comprising: continuing resistive heating beyond  starting protein denaturation caused by heating with an objective of permanently stopping proceeding biochemical processes, thereby preventing quality-reducing changes of muscle fibers of freshly slaughtered meat as the material to be treated.
Kortschack teaches (Paragraph 0017-0019) ohmic heating process for sausage meat or similar raw materials, wherein current can be injected into the conductive closures, which are formed in the manner of flat electrodes, and wherein the temperature of the preheating of the fresh meat should lie 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Persiani to incorporate the cooking step of heating above the start of protein denaturation as taught by Kortschack since both are directed to ohmnic heating processes, since both utilize electrodes, since it is known in the art to heat a food product beyond the denaturation temperature of a protein, and since a termination of undesirable biochemical processes occurs as a further positive effect as a result of ohmic heating before the commencement of rigor mortis, which is caused by the occurring protein denaturation at the aforementioned treatment temperature (Kortschack, Paragraph 0078). 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persiani (US 2022940 A) in view of Prohaska (US 2623451 A) and Kurashima (US 8487222 B2).
Persiani teaches (Page 2, left column, lines 22-27; Fig. 3 #7, 8) a method for cooking food, wherein a Frankfurter (food product) has a sausage casing (sheathing of a material to be treated) and the Frankfurter is impaled upon electrodes that penetrate the sausage casing and extend into the meat filling. Figure 3 of Persiani shows two spaced apart electrodes 7 (first and second electrodes) wherein the distance between the electrodes is such that a Frankfurter 8 may be penetrated on either end, i.e. the distance between the electrodes is in relation to the material to be treated. 

Kurashima teaches (Paragraph 0007, 0011) a method of heating food with electrodes wherein at least one electrode of the heating electrodes is an assembly of pin (needle) electrodes formed of a plurality of electrically conductive pins. Figure 5 depicts a food material 51 being heated by pin electrodes 10 wherein the distance between the pins is shown to be smaller than the distance between the electrode groups. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Persiani to incorporate the pin electrode arrangement of Kurashima since both are directed to methods of heating food products, since both teach the use of electrodes, since an arrangement of pin (needle) electrodes wherein the distance between the pins is shown to be smaller than the distance between the electrode groups is known in the art as shown by Kurashima, and since the pin electrodes can trace the shape of the material to be heated, and as a result, the pin electrodes can come into uniform contact with the material to be heated and produce uniform electric effect thereupon (Kurashima, Paragraph 0012). 
Prohaska teaches (Col. 3, lines 58-62) a cooking process wherein a raw sausage mix in a casing is delivered to an electric cooking means which, in the preferred form, takes the form of a coil having sections 30 and 31 disposed on opposite sides of the molded mix. Prohaska further teaches (Col. 3, lines 62-68) the coil is connected into a high frequency alternating current circuit, and when the sausage product is delivered into the electrical field of the coil, the current flow induced in the product begins to heat it up uniformly throughout the mass. Prohaska further teaches (Col. 5, lines 22-24) it is preferred that higher frequencies be used in the range of above 100 kilocycles (predetermined frequency). 
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persiani (US 2022940 A) in view of Prohaska (US 2623451 A) and Kurashima (US 8487222 B2).
Persiani teaches (Page 2, left column, lines 22-27; Fig. 3 #7, 8) a method for cooking food, wherein a Frankfurter (food product) has a sausage casing (sheathing of a material to be treated) and the Frankfurter is impaled upon electrodes that penetrate the sausage casing and extend into the meat filling. Figure 3 of Persiani shows two spaced apart electrodes 7 (first and second electrodes) wherein the distance between the electrodes is such that a Frankfurter 8 may be penetrated on either end, i.e. the distance between the electrodes is in relation to the material to be treated. Persiani further teaches (Page 2, left column, lines 22-27; Fig. 3 #7, 8) the sausage casing is penetrated by electrodes, and Fig. 3 shows that the electrodes penetrate on end areas of the Frankfurter and thus on end areas of the casing. Persiani further teaches (Page 1, Right Column, lines 42-43) the Frankfurter may be easily curve, i.e. the Frankfurter is flexible. The sausage casing on the Frankfurter must necessarily be flexible also in order for the Frankfurter to be curved.
Persiani is silent on each group of electrodes including a comb-like set of needles having a second distance from each other. Persiani is further silent on the material to be treated being accommodated in a space between two conveyor belts. Persiani is further silent on regulating a power 
Kurashima teaches (Paragraph 0007, 0011) a method of heating food with electrodes wherein at least one electrode of the heating electrodes is an assembly of pin (needle) electrodes formed of a plurality of electrically conductive pins. Figure 5 depicts a food material 51 being heated by pin electrodes 10 wherein the distance between the pins is shown to be smaller than the distance between the electrode groups. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Persiani to incorporate the pin electrode arrangement of Kurashima since both are directed to methods of heating food products, since both teach the use of electrodes, since an arrangement of pin (needle) electrodes wherein the distance between the pins is shown to be smaller than the distance between the electrode groups is known in the art as shown by Kurashima, and since the pin electrodes can trace the shape of the material to be heated, and as a result, the pin electrodes can come into uniform contact with the material to be heated and produce uniform electric effect thereupon (Kurashima, Paragraph 0012). 
Bolshakov teaches (Paragraph 0005; Fig. 1 #1-4) a device for massaging meat including a working body 1, which is formed of two plate conveyors - upper 2 and lower 3, located parallel to one another and equipped with electrodes 4. Figure 1 depicts a piece of meat between conveyors 2 and 3 wherein the electrodes 4 on lower conveyor 3 extend up towards upper conveyor 2, and the electrodes 4 on upper conveyor 2 extend down towards lower conveyor 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Persiani to incorporate the conveyor belts and the electrode arrangement of Bolshakov since both are directed to treating food products by bring the food product into contact with electrodes, since it is known in the art to position a food product between conveyor belts with electrodes as shown by 
Prohaska teaches (Col. 3, lines 58-62) a cooking process wherein a raw sausage mix in a casing is delivered to an electric cooking means which, in the preferred form, takes the form of a coil having sections 30 and 31 disposed on opposite sides of the molded mix. Prohaska further teaches (Col. 3, lines 62-68) the coil is connected into a high frequency alternating current circuit, and when the sausage product is delivered into the electrical field of the coil, the current flow induced in the product begins to heat it up uniformly throughout the mass. Prohaska further teaches (Col. 5, lines 22-24) it is preferred that higher frequencies be used in the range of above 100 kilocycles (predetermined frequency). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Persiani to incorporate the alternating current and frequency of Prohaska since both are directed to electrical heating process of food products, since it is known in the art to treat food products with alternating current as shown by Prohaska, since a similar cooking to that taught by Prohaska could, of course, be accomplished by subjecting the mixture in the mold to conductance heating by placing electrodes in direct contact with the raw mix (Prohaska, Col. 4, lines 65-68), and since the high frequency alternating current provide uniform heating to the mass of food product (Prohaska, Col. 3, lines 62-68).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Porter (US 2890644 A) teaches a machine or apparatus for successively heating or cooking and dispensing a packaged food product. 
Gretler (US 3149980 A) teaches a method of manufacturing skinless sausages and the like utilizing rapid internal heating such as is accomplished by the passage of an electric current through the sausage mixture.
Dermot (US 3384270 A) teaches a novel apparatus capable of cooking and assembling frankfurters.
Simpkins (US 2390277 A) teaches an apparatus for and a process of cooking and vending wieners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792